Fourth Court of Appeals
                                        San Antonio, Texas

                                               JUDGMENT
                                            No. 04-13-00524-CV

             IN THE INTEREST OF J.N.M., N.I.M., G.L.M., and H.Y.M., Children

                      From the 45th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2011-PA-02633
                             Honorable Richard Garcia, Judge Presiding 1

        BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE CHAPA

       In accordance with this court’s opinion of this date, the motion to withdraw is GRANTED
and the trial court’s judgment is AFFIRMED.

        We order that no costs be assessed against appellant Melissa R. because she is indigent.

        SIGNED December 18, 2013.


                                                         _____________________________
                                                         Marialyn Barnard, Justice




1
 The Honorable Barbara Nellermoe is the presiding judge of the 45th Judicial District Court of Bexar County, Texas.
The termination order was signed by Associate Judge Richard Garcia.